Title: [Diary entry: 6 November 1788]
From: Washington, George
To: 

Thursday 6th. Thermometer at 63 in the Morning—73 at Noon and 72 at Night. Clear, calm, warm and exceeding pleasant. About Nine Oclock the Minister of France, the Marchioness de Brehan & their Suit, left this on their return for New York. I accompanied them as far as Alexandria & returned home to dinner. The Minister proceeded to George Town after having received an address from the Citizens of the Corporation. In the Afternoon Mr. Ferdinand Fairfax came in and stayed all Night.